Exhibit 10.2
[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
Wright Express Corporation
2010 Growth Grant Long Term Incentive Program
Award Date:
March 3, 2010
Unit Allocation Ratio:

              Wright Express             Job Category   NQSOs   PSUs   RSUs
CEO(1)   50%   50%   0% Officers   0%   60%   40% Non-Officers   0%   50%   50%

 

(1)   For the CEO, the actual units approved by the committee were determined
based on a specific target value which was split evenly between options and
PSUs. The number of shares in the Option were determined based on a
Black-Scholes valuation on February 17, 2010. The Black-Scholes valuation used
the same stock price assumption as the PSUs and RSUs and results in the actual
number of shares in the option being greater than the number of PSU shares.

NQSO = Non-Qualified Stock Option

RSU = Restricted Stock Unit

PSU = Performance-Based Restricted Stock Unit
Vesting Schedule:
Stock Options and Restricted Stock Units

•   The Non-Qualified Stock Options (NQSOs) and Restricted Stock Units (RSUs)
vest at a rate of one third each year over a 3 year period beginning on the
first anniversary of award date. Each tranche of NQSOs also includes an
additional two-year holding period from the date of vesting. During this holding
period, NQSOs can be exercised but shares acquired on such exercise may not be
sold with the exception of those shares which may be sold to cover the exercise
price and tax withholding applicable to such exercise.

Performance Based Restricted Stock Units — Interim Milestone

•   The Performance Based Restricted Stock Units (PSUs) for persons who were not
Section 16 officers of the Company on the date of grant of the Award shall vest
according to the following vesting schedule based on performance.

              2010 PSU - Non Executive Interim Milestone Metric Metric  
Threshold   Target   Maximum PPG Adjusted Total Revenue — Six quarters beginning
01/01/2010 through 06/30/2011.   n/a   $[**]   n/a

 



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]

•   If the Interim Milestone goal is achieved, 30% of non-executive PSUs will
vest at target on August 15, 2011 provided that the Grantee remains employed by
the Company on such date.

•   If the Interim Milestone goal is not achieved, then the PSUs will remain in
the pool to vest upon the achievement of the final 2010 Full Grant Metrics as
defined below.

•   Persons who were Section 16 officers of the Company on the date of grant of
the Award are not eligible for Interim Milestone vesting.

Performance Based Restricted Stock Units — Section 16 Hurdle

•   Return on Invested Capital (“ROIC”) must be [**]% or higher for any PSUs
granted to a person who was a Section 16 officer on the date of grant of the
Award to vest regardless of Revenue and ANI performance goal achievement. If
ROIC is less than [**]% no PSUs held by persons who were Section 16 officers on
the date of grant of this Award will vest.

•   ROIC is calculated as average Operating Income adjusted for realized gains
or losses on hedges and tax affected for the period beginning January 1, 2010
and ending December 2012 divided by average Invested Capital for the same
period. Invested Capital is defined as Total Assets less the following: Cash,
Cash Equivalents, asset or liability for Derivative Instruments, Accounts
Payable, Accrued Expenses, Income Taxes Payable, Operating Debt, Net Deferred
Tax Asset or Liability, and other non-interest bearing liabilities.

•   In determining the final payout versus performance, the Compensation
Committee may exercise discretion to include all or part of an item of loss or
expense including one time and financing charges related to key strategic
acquisitions or alliances.

Performance-Based Restricted Stock Unit Metrics — Full Grant Metric:
The number of PSUs vesting under the 2010 Growth Grant is based on Company
performance versus the following goals:

                  2010 Growth Grant PSU Performance Goals(1) Weight   Metrics(2)
  Threshold   Target   Maximum 60%   2012 PPG Adjusted Revenue   $[**]   $[**]  
$[**] 40%   2012 Reported Adjusted
Net Income (ANI)(3)
  $[**]   $[**]   $[**]

      2010 Growth Grant PSU Conversion Levels Company Performance   Shares
Granted as a Percent of PSU Target Award(2) Below Threshold   0% Threshold   50%
Target   100% Maximum   200% Above Maximum   200%

 



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
 

(1)   Threshold performance must be achieved for both Reported Adjusted Income
and PPG Adjusted Revenue for any PSUs to vest   (2)   Shares granted are ratable
between Threshold, Target, and Maximum based on actual performance   (3)  
Adjusted Net Income means Adjusted Net Income as reported in the Corporation’s
Form 10-K filing reporting the Corporation’s results for the full year 2012 and
may be adjusted to exclude the following items (if any): losses from
discontinued operations, the cumulative effects of changes in Generally Accepted
Accounting Principles, any one-time charge or dilution resulting from any
acquisition or divestiture, the effect of changes to our effective federal or
state tax rates, extraordinary items of loss or expense, and any other unusual
or nonrecurring items of loss or expense, including restructuring charges. In
determining the final payout versus performance, the Compensation Committee may
exercise discretion to include all or part of an item of loss or expense
including one time and financing charges related to key strategic acquisitions
or alliances.

In the event of an Interim Milestone vesting of PSUs, the actual number of PSUs
vesting under the 2010 Growth Grant will be calculated as total PSUs scheduled
to vest based on the 2010 Growth Grant PSU Conversion Levels chart above minus
any units previously vested under the Interim Milestone.
Performance-Based Stock Unit Examples:
Award Received:

  •   Total Number of Units Awarded: 1,000     •   Ratio of PSUs in Award: 60%  
  •   Award Date: March 3, 2010     •   Total Number of PSUs in award: 600 (60%
of 1,000 units)

Scenario 1: Performance Based Restricted Stock Units vesting with Interim
Milestone vesting

  •   Interim Milestone — PPG Adjusted Total Revenue — Six quarters beginning
01/01/2010 through 06/30/2011 performance equaled $[**] (Target)     •   2012
PPG Adjusted Revenue is $[**] (100% payout)               •   2012 ANI is $[**]
(50% payout)          

Calculation:
(600 PSUs) multiplied by (60% PPG Adjusted Revenue weight) multiplied by (100%
payout)
Plus
(600 PSUs) multiplied by (40% ANI weight) multiplied by (50% payout)
Equals
480 PSUs
Vesting Schedule:

  •   Interim/First vesting event : August 15, 2011

  •   PSUs vesting: 180 (30% of the 600 PSUs granted capped at target)

  •   Second vesting event: March 3, 2013

  •   PSUs vesting: 300 (480 PSUs based on 2012 performance goals minus 180 PSUs
previously vested under Interim Milestone)

Scenario 2: Performance-Based Restricted Stock Units vesting with no Interim
Milestone vesting

 



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]

  •   Interim Milestone — PPG Adjusted Total Revenue — Six quarters beginning
01/01/2010 through 06/30/2011 performance equaled $[**] (Miss)     •   2012 PPG
Adjusted Revenue is $[**] (100% payout)               •   2012 ANI is $[**] (50%
payout)          

Calculation:
(600 PSUs) multiplied by (60% PPG Adjusted Revenue weight) multiplied by (100%
payout)
Plus
(600 PSUs) multiplied by (40% ANI weight) multiplied by (50% payout)
Equals
480 PSUs
Vesting Schedule:

  •   Vesting event: March 3, 2013

  •   PSUs vesting: 480 ( 480 PSUs of the 600 PSUs for a 100% PPG Adjusted
Revenue payout level and 50% Reported ANI Payout level)

Restricted Stock Unit Example:

  •   Total Number of Units Awarded: 1,000     •   Ratio of PSUs in Award: 40%  
  •   Award Date: March 3, 2010     •   Total Number of RSUs in award: 400 (40%
of 1,000 units)

Vesting Schedule:

  •   First vesting event: March 3, 2011

  •   RSUs vesting: 133 (one third of total RSUs granted)

  •   Second vesting event: March 3, 2012

  •   RSUs vesting: 133 (one third of total RSUs granted)

  •   Third vesting event: March 3, 2013

  •   RSUs vesting: 134 (one third of total RSUs granted)

Option Exercise Price:
The exercise price is the closing price of Wright Express stock on the award
date.
Option Life:
All Options in this award will expire no later than 8 years after the award
date.
Option Holding Requirement:

 



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
Option Grantees are prohibited from selling the shares acquired on exercise of
the option until after the second anniversary of vesting for each tranche with
the exception of sales of shares to cover the exercise price and tax withholding
applicable to such exercise.

 